IN THE COURT OF APPEALS OF TENNESSEE
                             AT NASHVILLE

                  CATHERINE SMITH
                         v.
  SALLY BRITTINGHAM SMITH and JOHN MICHAEL CHARLES
                       SMITH
                               Circuit Court for Davidson County
                                         No. 05D-2508


                                 No. M2006-01806-COA-R3-CV


                                             ORDER

        In accordance with our earlier order, we hereby withdraw the Opinion filed in this case on
September 24, 2008, as it failed to address Appellee Sally Brittingham Smith’s request for attorney’s
fees incurred on appeal. We will substitute that Opinion with a revised Opinion addressing the issue
of appellate attorney’s fees. IT IS SO ORDERED.



                                                      ___________________________________
                                                      HOLLY M. KIRBY, JUDGE


                                                      ___________________________________
                                                      ALAN E. HIGHERS, P.J., W.S.